NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0276-20

SYNCERE RICHARDSON,

          Petitioner-Appellant,

v.

NEW JERSEY MOTOR
VEHICLE COMMISSION,

     Respondent-Respondent.
__________________________

                   Submitted October 25, 2021 – Decided November 9, 2021

                   Before Judges Fasciale and Vernoia.

                   On appeal from the New Jersey Motor Vehicle
                   Commission.

                   Syncere Richardson, appellant pro se.

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Jennifer R. Jaremback, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Syncere Richardson appeals from an August 31, 2020 New Jersey Motor

Vehicle Commission (MVC) final agency determination suspending his driver's

license for his seventh motor vehicle violation in two years, and for his violation

of the conditions of a one-year driving probation period. The MVC initially

imposed a ninety-day suspension, but then reduced it to thirty days. We lift a

temporary stay that we imposed pending appeal and affirm, concluding the

MVC's decision was not arbitrary.

      Richardson received his permit in 2017, and his probationary driver's

license in 2018. Since Richardson received his probationary license, he has

committed seven motor vehicle violations. 1 After his first three violations,

Richardson was required to complete a probationary driver program (PDP).

While enrolled in the program, Richardson committed another three motor

vehicle violations. The MVC advised Richardson, in person and via written

notice, that if he committed another offense within a year of the program's



1
  This includes: (1) an accident and careless driving charge, which added two
motor vehicle points to his driving record; (2) another careless driving charge,
which added another two motor vehicle points to his driving record; (3) an
unsafe operation of a motor vehicle charge arising out of the same incident as
the second careless driving charge; (4) a violation for failure to move over for
an emergency vehicle; (5) a violation for failure to give a proper signal, which
added another two points to his license; (6) another unsafe operation of a motor
vehicle charge; and (7) a speeding charge.
                                                                             A-0276-20
                                        2
completion, his driver's license would be subject to suspension. Richardson

committed a violation three months after the course concluded—for speeding.

      On appeal, Richardson's primary argument is that the MVC failed to

consider that his license suspension creates a hardship, which he argues

constitutes good cause warranting a deviation from N.J.S.A. 39:5-30.10—a

mandate that a person convicted of a violation within one year of completion of

a PDP have his or her license suspended.

      Judicial review of an agency determination is limited. Allstars Auto

Group, Inc. v. New Jersey Motor Vehicle Comm'n, 234 N.J. 150, 157 (2018)

(citing Russo v. Bd. of Trs., PFRS, 206 N.J. 14, 27 (2011)). A reviewing court

"must be mindful of, and deferential to, the agency's 'expertise and superi or

knowledge of a particular field.'" Id. at 158 (quoting Circus Liquors, Inc. v.

Middletown Twp., 199 N.J. 1, 10 (2009)). Moreover, "[a] reviewing court 'may

not substitute its own judgment for the agency's, even though the court might

have reached a different result.'" Ibid. (quoting In re Stallworth, 208 N.J. 182,

194 (2011)). "An administrative agency's final quasi-judicial decision will be

sustained unless there is a clear showing that it is arbitrary, capricious, or

unreasonable, or that it lacks fair support in the record." Id. at 157 (quoting

Russo, 206 N.J. at 27).     We defer to the MVC's "expertise and superior


                                                                           A-0276-20
                                       3
knowledge" of this field and do not substitute our own judgment for the agency's

even if we might have reached a different result. Id. at 158 (quoting Circus

Liquors, 199 N.J. at 10).

      The MVC is empowered to suspend or revoke a driver's license for any

motor vehicle statute violation. N.J.S.A. 39:5-30(a); Cresse v. Parsekian, 81

N.J. Super. 536, 548-49 (App. Div. 1963). The MVC director "shall suspend"

the driver's license of any person who "is convicted of a violation committed

within [one] year of [his or her] . . . completion of the approved driver

improvement course." N.J.S.A. 39:5-30.10. A person who completes the PDP

may retain their license upon the express condition and understanding that any

subsequent violation within six months of the completion will result in a ninety-

day license suspension. N.J.A.C. 13:19-10.6(a).

      Richardson maintains that he needs his license for work and for school,

and that he lives in an area without access to public transportation. The MVC

asserts that Richardson's conduct has shown "little regard for the motor vehicle

laws or the public with whom he shares the road." And that the suspension was

authorized by statute and the MVC acted reasonably in reducing the suspension

to thirty days to accommodate Richardson's hardship request.         The MVC

properly weighed and balanced Richardson's circumstances with the mandated


                                                                           A-0276-20
                                       4
suspension period, and its decision is not arbitrary, capricious, unreasonable,

nor does it lack fair support in the record.

      Richardson's hardship from a license suspension was appropriately

considered, as evidenced by the MVC's reduction of the mandated ninety-day

suspension to a thirty-day suspension.         The MVC measured Richardson's

extensive motor vehicle violation history against his need for a license. The

MVC properly exercised its authority and discretion to suspend Richardson's

license under N.J.S.A. 39:5-30.10, given that he committed a motor vehicle

violation within six months of completion of his PDP, after committing six prior

motor vehicle violations, and the statute otherwise requires a ninety -day

suspension

      Affirmed; stay vacated.




                                                                          A-0276-20
                                         5